Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 01/25/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0009714 application as required by 37 CFR 1.55.
Status of the claims
Claims 1 is/are amended.  Currently claims 1-6, 8-10 are pending in this application.
Claim(s) 1, 2, 3, 6, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani (20160214577) in view of Fang et al (20140286747).
Regarding claim 1, Otani, Fig. 1-7, discloses a bidirectional pump 10 (Para 42,45), comprising: a housing 11,14 comprising a fluid inlet 13, and first and second fluid outlets 44,45 that communicate with the fluid inlet and face each other; an impeller 35 disposed in the housing, and rotating in a forward direction or in a reverse direction (Para 42,45); a motor 17 configured to impart a rotating force to the impeller; and a 
Otani fails to disclose partition having width gradually decreasing from impeller facing end to diaphragm facing end such that diaphragm facing end has width equal to diaphragm fixing part. Fang, Fig 2, teaches a similar bi-directional pump having diaphragm 80 and partition wall (between 24,39b and 23,39a),comprising a first (left) end facing the impeller 22 and having a width gradually decreasing from impeller facing end to diaphragm facing end such that diaphragm facing end (adjacent 82) has width equal to diaphragm fixing part. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Otani with partition having width gradually decreasing from impeller facing end to diaphragm facing end such that diaphragm facing end has width equal to diaphragm fixing part as taught by Fang in order to provide  smooth flow path to the valve from pump outlets. 
Regarding claim 2, Otani shows the diaphragm 50 having: a fixing part 58 fixed to the housing; an sealing part (central part of 50a) configured such that a portion thereof is sealable on either of the first and second fluid outlets 44,45; and a deforming part (wrinkled part) connecting the fixing part 58 and the sealing part (central part of 
Otani fails to disclose the central sealing part of the diaphragm as an insert insertable into the outlets. Fang, Fig 2, teaches a similar diaphragm 80 having a central part formed as an insert part 86 having an bulged shape with diameter smaller than the diameter of outlets and insertable into either of the first and second fluid outlets 35a,35b (Fig 4a,4b) for sealing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Otani with diaphragm central part formed as an insert part having an bulged shape with diameter smaller than the diameter of outlets 35a,35b to be insertable into either of the first and second fluid outlets as taught by Fang in order to provide improved sealing performance (by having a bulged portion of diaphragm inside the sealed port). 
As to claim 3, Otani, Fig 5, discloses diaphragm 50 with the deforming part (wrinkled part) is an elastic body (Para 35), is wrinkled before the deformation (in Fig 5 state), and is unwrinkled after the deformation (the wrinkled part is shown with a very small wrinkle in the neutral unpressurized state, which, as is readily apparent from Fig 5, to seal one of 56,57 would have to be stretched out into unwrinkled state).
As to claim 6, Otani discloses the housing comprising a groove part (between 46, Fig 5) into which the fixing part 58 is inserted, and the fixing part is detachably fixed to the groove part (by 51).
As to claim 8, Otani discloses a width (dotted line in Fig marked above) of the partition wall is reduced (compared to dashed line in Fig marked above) downstream of the fluid flow from the fluid inlet to either of the first and second fluid outlets 44,45.
As to claim 9, the housing 11,14  is integrally formed to prevent the fluid from flowing in and out at positions other than the fluid inlet 13 and the first and second fluid outlets 44,45.
As to claim 10, a controller (washer switches, Para 40, 44) configured to control rotation and a rotating direction of the impeller 35.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani (20160214577) in view of Fang et al (20140286747) alone or further in view of Fellberg (2992652). 
As to claim 4, Otani as modified (as shown in Fang) discloses the bulged insert part (part 86 in Fang) as oval shape with diameter smaller than the diameter of outlet ports with diameter smaller than the diameter of outlets 35a,35b and insertable into either of the first and second fluid outlets 35a,35b (Fig 4a,4b) for sealing but fails to disclose the bulged insert portion as spherical shape. It would have been obvious to form the bulged insert portion as spherical shape or any other desirable shape, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Alternatively, Fellberg teaches a flow stopping bulging insert part 46 as spherical shaped.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Otani as modified with spherical shaped bulged insert portion as taught by Fellberg as 
As to claim 5, in Otani as modified, when the impeller rotates (Para 45,49) in the forward direction, the deforming part is deformed towards the first fluid outlet (either of 56 or 59, depending in which rotation direction is called forward) so that a portion of the insert part is inserted into the first fluid outlet (in view of Fang as described above), and when the impeller rotates in the reverse direction, the deforming part is deformed towards the second fluid outlet (other one of 56 or 59, depending in which rotation direction is called reverse) so that a portion of the insert part is inserted into the second fluid outlet (in view of Fang as described above).
Response to Arguments
Applicant's amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Fang is cited to show incorporation of gradually decreasing width partition wall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753